Case 1:19-sw-05335-STV Document 5 Filed 04/03/19 USDC Colorado Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Miscellaneous Case No. 19-sw-05335-STV

IN THE MATTER OF THE SEARCH OF
3255 S. PARKER RD., APARTMENT 1502,
DENVER, COLORADO 80014


                          MOTION TO UN-RESTRICT CASE


      The United States, by and through United States Attorney Jason R. Dunn, by and

through the undersigned Assistant United States Attorney, hereby respectfully requests

the Court un-restrict the search warrant.

      The search warrant has been executed and the defendants have been arrested;

accordingly, there is no longer a necessity for the documents to remain restricted from

public access.

      Respectfully submitted this 3rd day of April, 2019.

                                            JASON R. DUNN
                                            United States Attorney


                                      By: s/ Justin M. DeRosa
                                          JUSTIN M. DEROSA
                                          Assistant United States Attorney
                                          1801 California Street, Suite 1600
                                          Denver, Colorado 80202
                                          Telephone: (303) 454-0100
                                          Facsimile: (303) 454-0405
                                          E-mail: Justin.DeRosa@usdoj.gov
                                          Attorney for Government




                                              1
